Citation Nr: 1102811	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 0 percent 
rating for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's service-
connected bilateral hearing loss has been manifested by no more 
than auditory acuity level I in the right ear and level I in the 
left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86 Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2010).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2008).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective 
hearing range from 0 percent to 100 percent.  The basic method of 
rating hearing loss involves audiological test results of organic 
impairment of hearing acuity measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To rate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  
38 C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or is 30 decibels or more at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment form either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (2010).  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

The Veteran underwent VA audiological examination in December 
2007.  At that time, the pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
35
45
LEFT
25
20
30
35
45

The averages were 30 in the right ear and 32.5 in the left ear.  
Speech recognition ability was 92 percent in the right ear and 94 
percent in the left ear. 

For the right ear, the average pure tone threshold of 30 
decibels, along with a speech discrimination rate in the 92 
percentile warrants a designation of Roman Numeral I.  38 C.F.R. 
§ 4.85, Table VI (2010).  For the left ear, the average pure tone 
threshold of 32.5 decibels, along with a speech discrimination 
rate in the 94 percentile also warrants a designation of Roman 
Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  Where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, the 
appropriate rating is 0 percent under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII (2010).

The Veteran again underwent VA audiological examination in June 
2010.  At that time, the pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
50
LEFT
20
25
30
40
50

The averages were 30 in the right ear and 36.25 in the left ear.  
Speech recognition ability was 94 percent in the right ear and 92 
percent in the left ear. 

For the right ear, the average pure tone threshold of 30 
decibels, along with a speech discrimination rate in the 94 
percentile warrants a designation of Roman Numeral I.  38 C.F.R. 
§ 4.85, Table VI (2010).  For the left ear, the average pure tone 
threshold of 36.25 decibels, along with a speech discrimination 
rate in the 92 percentile also warrants a designation of Roman 
Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  Were the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, the 
appropriate rating is 0 percent under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII (2010).

The Veteran submitted post-service VA medical records dated from 
September 2003 to March 2008 in support of his claim.  However, 
those records merely show that the Veteran received periodic 
treatment for his bilateral hearing loss in the form of hearing 
aids.  The records contain no audiometric data for rating 
purposes, nor do they contain any opinion regarding the effect of 
the Veteran's hearing loss on his occupational functioning and 
daily activities.  

The Board is sympathetic to the Veteran's contentions regarding 
the severity of his service-connected hearing loss.  However, 
according to the audiometric test results, as compared to the 
rating criteria, a compensable rating may not be granted. 

In sum, the weight of the credible evidence demonstrates that the 
Veteran's bilateral hearing loss does not warrant a compensable 
rating under Diagnostic Code 6100 for all periods under 
consideration.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board finds no evidence that the Veteran's service-connected 
bilateral hearing loss presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected hearing loss disability do not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  The Board finds that the evidence does not show frequent 
hospitalization due to the bilateral hearing loss or that the 
disability causes marked interference with employment beyond that 
envisioned by the schedular rating already assigned.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2007 and August 2008 
and a rating decision in March 2008.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the September 2008 statement of the 
case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


